Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction

1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: Claims 1-13 are drawn to a magnetic memory device comprising a first conductor extending along a first direction; a second conductor extending along a second direction and above the first conductor; and a first layer stack provided between the first conductor and the second conductor and including a first magnetoresistance effect element, wherein the first layer stack has a rectangular shape along a stack surface of the first layer stack, and the rectangular shape of the first layer stack has a side intersecting with both the first direction and the second direction, classified in G11C 11/161.
Group 2: Claims 14-20 are drawn to a manufacturing method of a magnetic memory device comprising steps of forming a layer stack above a substrate, the layer stack including a first layer and a second layer provided on an upper surface of the first layer; and forming a plurality of columnar masks on an upper surface of the layer stack and etching the layer stack, wherein the first laver includes a first conductive film and a second conductive film extending along a first direction and being aligned with each other along a second direction, and further includes an insulating film between the first conductive film and the second conductive film, and the second layer includes a magnetoresistance effect element layer, and the etching includes etching the magnetoresistance effect element layer with an ion beam emitted along a predetermined third direction; and rotating the substrate at a predetermined angle after  stopping emission of the ion beam; and repeating the etching with the ion beam and the rotating the substrate, classified in H01L 43/08.

2.	The inventions are independent or distinct, each from the other because:
Inventions of group 2 and group 1 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the device of group 1 could have been made by different process steps such as plasma etching or chemical etching without the need to rotate the substrate at predetermined angle for example, etc.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Two separate search strategies are required for two different classification areas, which would create extra time/efforts and examination burden for the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827